                                                                                                       Case 3:19-cv-04593-LB Document 86 Filed 04/16/21 Page 1 of 5


                                                                                              1 J. GARY GWILLIAM (SBN. 33430)
                                                                                                JAYME L. WALKER (SBN. 273159)
                                                                                              2 GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER

                                                                                              3 1999 Harrison St., Suite 1600,
                                                                                                Oakland, CA 94612
                                                                                              4 Phone: (510) 832-5411
                                                                                                Fax: (510) 832-1918
                                                                                              5 Email: ggwilliam@giccb.com
                                                                                                        jwalker@giccb.com
                                                                                              6

                                                                                              7 MICHAEL E. CARDOZA (SBN 52264)
                                                                                                The Cardoza Law Offices
                                                                                              8 1407 Oakland Blvd. Ste 200
                                                                                                Walnut Creek, CA 94596
                                                                                              9 Telephone: (925) 274-2900
                                                                                                Facsimile: (925) 274-2910
                                                                                             10

                                                                                             11 Attorneys for Plaintiffs
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                                JOHN AND ROSE BAUER
                                                                                             12
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13                               UNITED STATES DISTRICT COURT

                                                                                                                           NORTHERN DISTRICT OF CALIFORNIA
                                                     A Professional Corporation




                                                                                             14
                                                        ATTORNEYS AT LAW




                                                                                             15                                    San Francisco Division

                                                                                             16 JOHN BAUER, an individual and as         Case No.: 3:19-cv-04593-LB
                                                                                                Successor in Interest of Jacob Bauer,
                                                                                             17 deceased; ROSE BAUER, an individual and [ASSIGNED FOR ALL PURPOSES TO THE
                                                                                                as Successor in Interest of Jacob Bauer, HON. LAUREL BEELER]
                                                                                             18 deceased;
                                                                                                                                         PLAINTIFFS JOHN AND ROSE BAUER’S
                                                                                             19                Plaintiffs,               SUR REPLY BRIEF IN SUPPORT OF
                                                                                                                                         PLAINTIFF JOHN AND ROSE BAUER’S
                                                                                             20 vs.                                      OPPOSITION TO DEFENDANTS’ MOTION
                                                                                             21 CITY OF PLEASANTON; BRADLEE              FOR SUMMARY JUDGMENT/PARTIAL
                                                                                                                                         SUMMARY JUDGMENT
                                                                                                MIDDLETON; JONATHAN CHIN;
                                                                                             22 RICHARD TROVAO; STEVEN
                                                                                                                                         Date: April 22, 2021
                                                                                             23 BENNETT; ALEX KOUMISS; JASON             Time: 9:30 a.m.
                                                                                                KNIGHT; MARTY BILLDT; DAVID
                                                                                             24 SPILLER; and DOES 1 to 50, inclusive;    Dept.: Courtroom B – 15th Floor (San Francisco)
                                                                                                                                         Judge: Hon. Laurel Beeler
                                                                                             25                Defendants.
                                                                                                                                         Date Removed: August 7, 2019
                                                                                             26                                          Complaint Filed: June 20, 2019
                                                                                             27                                          Trial Date: July 19, 2021

                                                                                             28


                                                                                                  PLTFS.’ REPLY ISO MSJ OPP                                     CASE NO. 3:19-CV-04593-LB
                                                                                                       Case 3:19-cv-04593-LB Document 86 Filed 04/16/21 Page 2 of 5


                                                                                              1 I.       INTRODUCTION

                                                                                              2          Defendants have the burden of making a timely motion for summary judgment and they

                                                                                              3 failed to meet that burden in their moving papers with regard to the ADA claim. Therefore, the

                                                                                              4 court should not consider Defendants’ motion for summary adjudication of that claim. However,

                                                                                              5 if the court decides to consider Defendants’ late motion, there are demonstrable triable issues of

                                                                                              6 fact precluding summary adjudication of Plaintiffs’ ADA claim.

                                                                                              7 II.      LEGAL ARGUMENT

                                                                                              8          A.       Defendants Cannot Raise the ADA Issue for the First Time in Their Reply.

                                                                                              9          The Court should not address Defendants’ belated argument for summary judgment on this

                                                                                             10 issue. It is well-settled that reply papers should be limited to matters raised in the opposition

                                                                                             11 papers. Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir.2007) (“district court need not consider
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12 arguments raised for the first time in a reply brief”)). Since the ADA claim was not raised by
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13 Defendants in its moving papers, the Court should find that Defendant failed to meet its burden on
                                                     A Professional Corporation




                                                                                             14 summary adjudication of that claim and deny Defendants’ motion on that basis.
                                                        ATTORNEYS AT LAW




                                                                                             15          B.       Defendants Violated Jacob’s Rights Under the ADA.

                                                                                             16          However, if the court is inclined to hear the merits, there are triable issues of fact as to

                                                                                             17 whether the City of Pleasanton failed to provide a reasonable accommodation for Jacob Bauer’s

                                                                                             18 disability. Plaintiffs make a claim for violations of the ADA on the grounds that Defendants knew

                                                                                             19 or should have known that Jacob was mentally ill yet failed to reasonably accommodate that

                                                                                             20 disability in the course of their investigative detention causing Jacob to suffer greater injury or

                                                                                             21 indignity in that process than other arrestees. (See Sheehan v. City & Cty. Of San Francisco, 743

                                                                                             22 F.3d 1211, 1232-33 (9th Cir. 2014), rev’d in part on other grounds, cert. dismissed in part sub nom.

                                                                                             23 City & Cty. Of San Francisco v. Sheehan, 575 U.S. 600 (2015).

                                                                                             24          The following facts demonstrate that officers knew or should have known Jacob Bauer was

                                                                                             25 mentally ill:

                                                                                             26                  Their own training to recognize people suffering from disabilities. (Ex. F-1 to the
                                                                                                                  Declaration of Jayme L. Walker in Support of Plaintiffs John and Rose Bauer’s
                                                                                             27                   Opposition to Defendants Motion for Summary Judgment/Partial Summary
                                                                                                                  Judgment (“Walker Decl.”), POST LD 37; Ex. F to Opp. Decl., Harmening Report,
                                                                                             28                   at 14-15; Ex. D-7, PPD Policy 419 – Crisis Intervention Tactics at p. 353-4; Ex. 1
                                                                                                                  to the Declaration of Jayme L. Walker in Support of Plaintiffs John and Rose

                                                                                                  PLTFS.’ REPLY ISO MSJ OPP                    1                          CASE NO. 3:19-CV-04593-LB
                                                                                                       Case 3:19-cv-04593-LB Document 86 Filed 04/16/21 Page 3 of 5


                                                                                              1                  Bauer’s Sur Reply to Plaintiffs John and Rose Bauer’s Opposition to Defendants
                                                                                                                 Motion for Summary Judgment/Partial Summary Judgment (“Supp. Decl.”), Chin
                                                                                              2                  Depo., at 30:25-31:3.) 1

                                                                                              3                 The 911 call and CAD reports that stated Jacob was “deranged” “ranting to himself.”
                                                                                                                 (Ex. C-1 , 911 Call; Ex. D-8, CAD Report, at p. PPD2470.)
                                                                                              4
                                                                                                                The Raley’s employees who said Jacob was either “intoxicated, on drugs, or crazy.”
                                                                                              5                  (Ex. C-2 , Middleton BWC, attached to Ryan Report, Ex. C at ¶¶ 49, 54.)

                                                                                              6                 Jacob displayed peculiar behavior upon contact stating someone stole a glass from
                                                                                                                 his house and it brought back bad memories. (Ex. E-3 to, Chin BWC; Ex. 2 to Supp.
                                                                                              7                  Decl., Middleton Depo., at 43:11-23.)

                                                                                              8                 The fact that his parents had alerted the department four times that he was mentally
                                                                                                                 ill and sought a 5150. (Ex. A t, John Bauer Depo., at 50:2-24, 51:11-23; Ex. 3 to
                                                                                              9                  Supp. Decl., Spiller Depo., at 38:3-9.)

                                                                                             10         Based on these facts, the City of Pleasanton was aware of Jacob Bauer’s disability yet they

                                                                                             11 did nothing to alert responding officers of the parents’ prior contact with them, even though their
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12 own CIT policy advises officers to request such information from dispatch. (See Ex. 4 to Supp.
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13 Decl., PPD Policy 419 at Policy 419.7, p. 355). Even without knowledge of the prior contacts,

                                                                                             14 there were sufficient facts that would have alerted a reasonable officer to the fact that Jacob was
                                                     A Professional Corporation
                                                        ATTORNEYS AT LAW




                                                                                             15 mentally ill. The training that all officers receive when responding to mentally ill individuals

                                                                                             16 teaches officers to be patient and avoid overreacting and that such individuals should be

                                                                                             17 approached slowly and in non-aggressive manner, to avoid physical confrontation, and avoid

                                                                                             18 stances or tactics that can be interpreted as aggressive. (Ex. 4 to Supp. Decl. at p. 354-5). Since

                                                                                             19 there were no exigent safety issues (See Ex. D, Middleton Depo at 63:10-13 [Jacob was not an

                                                                                             20 imminent threat to anyone]), it was unreasonable for PPD officers to physically detain Jacob and

                                                                                             21 increase their violent tactics when he responded as a mentally ill person predictably would to their

                                                                                             22 unlawful use of force.

                                                                                             23         The Ninth Circuit's decision in Sheehan is instructive. Sheehan involved officers

                                                                                             24 responding to a call for a mentally ill woman who needed medical evaluation. When officers

                                                                                             25 arrived a second time they forced entry into her room and wound up shooting and nearly killing

                                                                                             26 her. 743 F.3d at 1215. Sheehan asserted that the officers should have respected her comfort zone,

                                                                                             27

                                                                                             28   1
                                                                                                   All lettered exhibits are attached to the Walker Decl., to which we refer the Court for such
                                                                                                  exhibits. All numbered exhibits are attached to the Supp. Decl. and are noted as such.

                                                                                                  PLTFS.’ REPLY ISO MSJ OPP                    2                          CASE NO. 3:19-CV-04593-LB
                                                                                                       Case 3:19-cv-04593-LB Document 86 Filed 04/16/21 Page 4 of 5


                                                                                              1 engaged in non-threatening communications and used the passage of time to defuse the situation

                                                                                              2 rather than precipitating a deadly confrontation. The Ninth Circuit found summary judgment

                                                                                              3 inappropriate for the defendants because the officers had an opportunity to wait for backup and to

                                                                                              4 employ less confrontational tactics, including the accommodations that Sheehan asserts were

                                                                                              5 necessary. Importantly, the Ninth Circuit noted that the reasonableness of an accommodation

                                                                                              6 is ordinarily a question of fact left for the jury. Id. at 1233.

                                                                                              7          Here, Plaintiffs claim that Defendants should have used de-escalation tactics and other CIT

                                                                                              8 tactics to approach Jacob Bauer. Instead, they failed to evaluate his mental illness and failed to

                                                                                              9 employ any CIT or de-escalation tactics. Jacob’s mental illness put him at an increased risk for

                                                                                             10 sudden death if he had a violent altercation with police. (Ex. F, Harmening Report, at p. 15).

                                                                                             11 Defendant Middleton claimed he never even intended to evaluate if Jacob Bauer was mentally ill
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12 because he was investigating a possible crime. (Ex. D, Middleton Depo, at 29:2-4). Defendants’
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13 argument in their reply brief that they did not have time to be on notice of Jacob’s mental illness,
                                                     A Professional Corporation




                                                                                             14 is a question of fact for the jury. Moreover, whether it would have been reasonable to use CIT and
                                                        ATTORNEYS AT LAW




                                                                                             15 de-escalation tactics given the situation is also a question of fact. For these reasons, summary

                                                                                             16 adjudication on Plaintiffs’ ADA claim must be denied.

                                                                                             17          Finally, in order to recover monetary damages for violations of the ADA, Plaintiffs must

                                                                                             18 show deliberate indifference. Deliberate indifference requires both knowledge that a harm to a

                                                                                             19 federally protected right is substantially likely and a failure to act upon that the likelihood. Duvall

                                                                                             20 v. County of Kitsap, 260 F.3d 1124, 1139 (9th Cir. 2001), as amended on denial of reh’g (Oct. 11,

                                                                                             21 2001).

                                                                                             22          Here, Plaintiffs have produced evidence that show police are trained regarding mentally ill

                                                                                             23 individuals and how to respond to such individuals. They are trained that such individuals respond

                                                                                             24 negatively to physical touch. (Ex. F, Harmening Report, at p. 15). Nonetheless, Defendant

                                                                                             25 Middleton testified that he never even intended to evaluate whether Jacob Bauer was mentally ill.

                                                                                             26 (Ex. D, Middleton Depo at 29:2-4). This is evidence of deliberate indifference. Moreover, the

                                                                                             27 lack of training and discipline following both the John Deming death and Jacob Bauer’s death

                                                                                             28 shows a deliberate indifference by PPD to its officers’ failure to reasonably accommodate mentally


                                                                                                  PLTFS.’ REPLY ISO MSJ OPP                    3                           CASE NO. 3:19-CV-04593-LB
                                                                                                       Case 3:19-cv-04593-LB Document 86 Filed 04/16/21 Page 5 of 5


                                                                                              1 ill individuals by altering the offender/criminal mindset to one of accommodation and treatment

                                                                                              2 for those suffering from mental illness as opposed to incarceration as set for in Defendants’ own

                                                                                              3 CIT policy. (Ex. 4 to Supp. Decl. at p. 353-4.) Officer Middleton had no training or even awareness

                                                                                              4 of this policy. (Ex. D, Middleton Depo. at 39:18-40:1). This shows a deliberate indifference by

                                                                                              5 the City of Pleasanton to the Police Department’s deadly interactions with the mentally ill.

                                                                                              6 III.     CONCLUSION

                                                                                              7          For the foregoing reasons, Plaintiffs request that the Court DENY Defendants’ motion for

                                                                                              8 summary judgment/partial summary judgment.

                                                                                              9

                                                                                             10 DATE: April 16, 2021                              GWILLIAM IVARY CHIOSSO CAVALLI & BREWER

                                                                                             11
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                                                                                  /s/ Jayme L. Walker
                                                                                             12                                                   J. Gary Gwilliam
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                                                                                  Jayme L. Walker
                                                                                             13                                                   Attorneys for Plaintiffs
                                                                                                                                                  JOHN AND ROSE BAUER
                                                     A Professional Corporation




                                                                                             14
                                                        ATTORNEYS AT LAW




                                                                                             15

                                                                                             16

                                                                                             17

                                                                                             18

                                                                                             19

                                                                                             20

                                                                                             21

                                                                                             22

                                                                                             23

                                                                                             24

                                                                                             25

                                                                                             26

                                                                                             27

                                                                                             28


                                                                                                  PLTFS.’ REPLY ISO MSJ OPP                  4                          CASE NO. 3:19-CV-04593-LB
